                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

ALPHA ENTERTAINMENT LLC,                                    Case No. 20-10940 (LSS)


                          Debtor.1                        Re: Docket No. 86


        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Potter Anderson & Corroon LLP hereby appears as

Delaware counsel2 on behalf of ESPN, Inc. (“ESPN”), pursuant to Section 1109(b) of the United

States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule 9010(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). ESPN hereby requests,

pursuant to Bankruptcy Rules 2002, 3017 and 9007, and the applicable Local Rules, that all

notices given or required to be given in this case and all papers served or required to be served in

this case, be given to and served upon the following:

                             Christopher M. Samis (No. 4909)
                             D. Ryan Slaugh (No. 6325)
                             POTTER ANDERSON & CORROON LLP
                             1313 N. Market Street, 6th Floor
                             Wilmington, Delaware 19801
                             Telephone: (302) 984-6000
                             Facsimile: (302) 658-1192
                             Email: csamis@potteranderson.com
                                     rslaugh@potteranderson.com

        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the


1
 The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
1266 East Main St., Stamford, CT 06902.
2
  Jenner & Block LLP will serve as lead counsel to ESPN, Inc., pursuant to their Notice of Appearance and Demand
for Notices and Papers [Docket No. 86].

IMPAC 6783650v.3
Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any order, notice, application, complaint, demand, motion, petition, pleading

or request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telex or otherwise filed or made with regard to the referenced case and

proceedings herein.

        PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim or suit shall waive any rights of ESPN to: (1) challenge the jurisdiction of the

Court to adjudicate any matter, including, without limitation, any non-core matter; (2) have final

orders in non-core matters entered only after de novo review by the District Court; (3) trial by

jury in any proceeding so triable in this case or any case, controversy or proceeding related to

this case; (4) have the District Court withdraw that reference in any matter subject to mandatory

or discretionary withdrawal; or (5) any other rights, claims, actions, setoffs, or recoupments to

which ESPN, is or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved.

Dated: July 2, 2020                        Respectfully submitted,
       Wilmington, Delaware

                                           /s/ Christopher M. Samis
                                           Christopher M. Samis (No. 4909)
                                           D. Ryan Slaugh (No. 5807)
                                           POTTER ANDERSON & CORROON LLP
                                           1313 N. Market Street, 6th Floor
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 984-6000
                                           Facsimile: (302) 658-1192
                                           Email: csamis@potteranderson.com
                                                    rslaugh@potteranderson.com




                                                2
IMPAC 6783650v.3
